     Case 2:19-cv-01814-JAM-AC Document 24 Filed 08/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LLOYD DYLAN JONES                                 No. 2:19-cv-01814-JAM-AC (PS)
11                       Plaintiff,
12           v.                                         ORDER
13    DERIK TREDINNICK, et al.,
14                       Defendants.
15

16          On July 7, 2020, defendants filed a motion to dismiss this case. ECF 22. Pursuant to

17   Local Rule 230(l), plaintiff’s opposition was due 21 days after the motion was filed. An amended

18   certificate of service was filed July 24, 2020. ECF No. 23. Based on the amended certificate of

19   service date, plaintiff’s opposition was due August 14, 2020. That deadline has now passed, and

20   plaintiff has not filed the anticipated opposition. Good cause appearing, IT IS HEREBY

21   ORDERED that plaintiff shall show cause, in writing, within 14 days, why his failure to file an

22   opposition should not result in a recommendation that this case be dismissed for failure to

23   prosecute. The filing of an opposition within this timeframe will serve as cause and will

24   discharge this order. If plaintiff fails to respond, the court will recommend dismissal of his case

25   pursuant to Local Civil Rule 110.

26   DATED: August 17, 2020

27

28
